Citation Nr: 0731484	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar disc 
disease with lumbar strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation based upon 
individual employability due to service-connected disability 
(TDIU).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to April 
1985 and from January 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania in March 2004.

In this case, the veteran requested a Travel Board hearing 
and was scheduled for such a hearing in January 2007.  He 
failed to appear for that hearing, however, and there is no 
indication from the record that he presented good cause for 
his failure to appear at that hearing.  The Board will 
therefore proceed with his appeal as though the request for a 
hearing had been withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During an April 2005 VA examination with a social worker, the 
veteran reported that he had applied for Social Security 
Administration (SSA) disability benefits and that he had a 
"recent clinic visit" in conjunction with that application.  
However, the record does not reflect that efforts have been 
made to obtain corresponding medical records.  Such efforts 
are required, pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  
See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's 
duty to assist includes obtaining SSA records when the 
veteran reports receiving SSA disability benefits, as such 
records may contain relevant evidence).  

Accordingly, this case is REMANDED for the following action:

1.  SSA should be contacted, and all 
medical and mental health records 
associated with the veteran's application 
for disability benefits should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the veteran's claims should 
be readjudicated.  If the determination 
of one or more claims remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



